Citation Nr: 1534776	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a right eye disorder.  

3.  Entitlement to service connection for a left eye disorder.  

4.  Entitlement to an initial compensable rating for a right shoulder disability.  

5.  Entitlement to an initial compensable rating for erectile dysfunction.  

6.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.  

9.  Entitlement to an initial rating in excess of 10 percent for status post lateral discectomy of the lumbar spine and thoracic spondylosis.  

10.  Entitlement to an initial compensable rating for bilateral pes planus.  

11.  Entitlement to an initial compensable rating for tension headaches.  

12.  Entitlement to an initial compensable rating for allergic rhinitis.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel







INTRODUCTION

The Veteran served on active duty from March 1982 to December 1986 and March 1992 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in June 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sinusitis, a right eye disorder, and a left eye disorder, right ear hearing loss, a stomach disorder (to include GERD), entitlement to increased ratings for patellofemoral syndrome of the right and left knee, tinnitus, thoracolumbar disability, bilateral pes planus, headaches, allergic rhinitis, right and left shoulder, obstructive sleep apnea and asthma, left ear hearing loss, cervical spine, and generalized anxiety disorder disabilities, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  Throughout the appeal period, the Veteran's right shoulder disability has been productive of painful motion.  

3.  On June 1, 2015, at the Central Office hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction.  

CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 10 percent rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Shoulder Disability

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.  Pain alone does not constitute functional loss under the VA regulations that evaluate disability based upon loss of range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this case, the evidence demonstrates that the Veteran has complained of problems lifting his shoulder, weakness, and pain with motion.  See, e.g., July 2011 VA Form 9; June 2015 Central Office hearing.  His testimony and reports are considered competent and credible establishing painful motion.  

Because there is painful motion, a single rating of 10 percent must be assigned for the painful motion in the joint.  See Burton, 25 Vet. App. at 5; see also Mitchell, 25 Vet. App. at 36 (quoting the Secretary's argument that "compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is 'no actual or compensable limitation of motion.'").  Accordingly, the Board will grant an initial rating of 10 percent for the right shoulder disability throughout the appeal period.  

As the Veteran is continuing to seek ratings higher than 10 percent, this award represents only a partial grant of the benefits sought on appeal.  Further disposition of this issue would, at this point, be premature as additional evidentiary development is necessary to fully resolve the appeal.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, will not be addressed at this time.  

Erectile Dysfunction

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction at his June 2015 Central Office hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of at least 10 percent for the right shoulder disability is granted.  

The appeal of the issue of entitlement to an initial compensable rating for erectile dysfunction is dismissed.  

REMAND

As to the Veteran's claim for service connection for sinusitis, he contends that this disability had its onset in service, and has continued since his retirement from service.  See June 2015 Central Office hearing.  The Veteran's service treatment records reflect diagnoses and treatment for sinusitis in November 1998, June 1997 and October 2003.  On July 2009 VA examination, the sinuses were found to be normal, and no sinus disability was diagnosed.  Nonetheless, the Veteran is competent to report experiencing sinusitis since service, and the disability may have active and inactive stages.  An attempt to schedule the Veteran for an examination during an active stage should be undertaken, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Thus, this issue must be remanded.  

Regarding the Veteran's claims for service connection for a right and left eye disorder, the Veteran has reported that he experiences blurring and watering of the right eye, and that he suffered trauma during service playing basketball.  See June 2015 Central Office hearing.  The Veteran's service treatment records reflect that in December 1995, the Veteran complained of left eye pain following trauma to the eye while playing basketball.  He reported blurry vision and photosensitivity; a diagnosis of questionable iritis was provided.  In addition, in January 2008, he was diagnosed with presbyopia, astigmatism, and corneal degeneration.  On July 2009 VA examination, it was found that the Veteran did not have a bilateral eye disorder other than presbyopia.  The Board finds that these matters must be remanded for another eye examination to determine if any eye conditions other than refractive error exist, and if so, whether they are related to the Veteran's military service.   

As to the increased rating claims for the right shoulder, right and left knee, thoracolumbar spine, bilateral pes planus, headaches, and allergic rhinitis, the Veteran was last afforded a VA examination in July 2009.  At the June 2015 Central Office hearing, the Veteran asserted that the disabilities have worsened in severity.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his right shoulder, right and left knee, thoracolumbar spine, bilateral pes planus, headaches, and allergic rhinitis disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

At the June 2015 Central Office hearing, the Veteran raised the matter of entitlement to a TDIU rating.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU rating will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU rating is before the Board.  Upon remand, the RO should afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.  

Further, intertwined with his TDIU claim, at the June 2015 Board hearing, the Veteran asserted informal claims seeking service connection claims for right ear hearing loss and a stomach disorder, to include GERD (to include as secondary to medication for service-connected disabilities), and regarding his increased rating claims for a left shoulder disability, obstructive sleep apnea and asthma, left ear hearing loss, a cervical spine disability, and generalized anxiety disorder.  The Board finds that further development is necessary as to these intertwined issues because they directly impact on the TDIU issue within the Board's jurisdiction.  38 U.S.C.A. § 5103A(g) (West 2014).  Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an increased rating for tinnitus, to include an extraschedular rating, will also be remanded.  

In addition, a review of the record shows that there are outstanding VA treatment records and VA Vocational Rehabilitation records that have not been associated with the claims file.  As such, these outstanding VA records must be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, it is unclear as to whether the Veteran served in the Southwest Asia theater of operations during the Gulf War, so as to make the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 applicable to his claims for service connection.  The Veteran asserts that such provisions should be applicable.  See June 2015 Central Office hearing.  However, there appear to be outstanding service personnel records, and exhaustive development for such records has not been sought.  Such development should be conducted on remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran appropriate notice regarding his service connection claims for right ear hearing loss and a stomach disorder, to include GERD (to include as secondary to medication for service-connected disabilities), and regarding his increased rating claims for a left shoulder disability, obstructive sleep apnea and asthma, left ear hearing loss, a cervical spine disability, and generalized anxiety disorder.  Also provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to a TDIU rating.  

2. Arrange for exhaustive development to secure complete personnel records for the period from March 1982 to December 1986, and March 1992 to August 2009.  The development must specifically include contacting all storage facilities where records sought may have been retired, with a request for such records.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and requested to identify if he had any additional information to complete the development sought.  

3. Obtain all outstanding VA or private treatment records.  Any additional pertinent records identified during the course of the remand should also be obtained (particularly Tricare Prime), following the receipt of any necessary authorizations from the Veteran.  

4. Obtain all vocational rehabilitation records and associate them with the claims file.  

5. Notify the Veteran that he may submit lay statements from himself and from other individuals who have firsthand knowledge of the nature and extent of his in-service and post-service eye, sinus, right ear hearing loss, and stomach symptoms, as well as any relationship between his eye disorders, sinusitis, right ear hearing loss and stomach disorder, and his service.  

He may also submit lay or medical evidence addressing the nature, symptoms, and severity of his service-connected right and left shoulder, right and left knee, thoracolumbar spine, cervical spine, tinnitus, left ear hearing loss, bilateral pes planus, headaches, generalized anxiety disorder, obstructive sleep apnea and asthma, and allergic rhinitis disabilities, and their impact on his ability to work.  He should be given a reasonable period of time to respond.  

6. After obtaining any additional available records, the Veteran should be afforded an examination to determine the nature and etiology of his sinusitis.  The claims file should be made available to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's sinusitis is related to or had its onset during service.  

In offering the opinion, the examiner is asked to address the diagnoses of sinusitis during service in November 1998, June 1997, and October 2003, and the Veteran's report of recurrent symptomatology since service.  

A complete rationale for any opinion expressed must be provided.  

7. Provide the Veteran an examination to determine the nature and etiology of his right and left eye disorders.  The claims file should be made available to the examiner for review.  

The examiner should determine the nature, extent, onset and etiology of any right and left eye disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any right or left eye disorder, to include presbyopia and astigmatism, is at least as likely as not related to or had its onset during service, to include the documented left eye trauma during service in December 1995.  The examiner should also address the diagnosis of corneal degeneration in January 2008, and whether such is found on examination.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms since service.  A complete rationale for any opinion expressed must be provided.  
8. Provide the Veteran an examination to determine the nature and etiology of his right ear hearing loss and stomach disorder (to include GERD).  The claims file should be made available to the examiner for review.  

The examiner should determine the nature, extent, onset and etiology of any right ear hearing loss and stomach disorder found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any right ear hearing loss or stomach disorder, is at least as likely as not related to or had its onset during service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that his stomach disorder was caused or aggravated by his medication taken for his service-connected disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

9. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected right and left shoulder, thoracolumbar spine, cervical spine, right and left knee, and bilateral pes planus disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  The examiner should expressly opine whether it is at least as likely as not that the Veteran has neurological manifestations of his thoracolumbar spine and/or cervical spine disability, as reported by the Veteran.  Any such manifestations should be identified, and the examiner should describe in detail the nature and severity of symptoms (and associated functional impairment) associated with each such manifestation.  

As regards neurological manifestations, the examiner should discuss the nature of any right or left-sided upper or lower extremity radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his thoracolumbar spine disability.  

As regards the right and left knee disabilities, the examiner should specifically note whether there is instability or subluxation of either knee, and if so, the degree of any such found.  

The examiner should comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo Achillis on manipulation and whether it is improved by orthopedic shoes or appliances.  

The examiner should comment on whether the symptoms of each foot for pes planus are moderate, severe, or pronounced.  

A complete rationale for all opinions expressed must be provided.  

10. Provide the Veteran an examination to determine the current nature and severity of his tension headaches.  The claims file should be made available to and reviewed by the examiner.  The examiner should identify all pathology found to be present, and its frequency, including the Veteran's account of the symptomatology.  

The examiner is asked to provide an opinion as to whether the Veteran's service-connected tension headaches cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale for all opinions expressed must be provided.  

11.  Provide the Veteran an examination to determine the nature and severity of his allergic rhinitis and obstructive sleep apnea and asthma.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of the symptomatology.  

The examiner should state whether the Veteran's allergic rhinitis is productive of incapacitating episodes, and if so, at what frequency.  

The examiner should also note whether the allergic rhinitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.  

The examiner should also note whether the allergic rhinitis is manifested by polyps, and the percentage of obstruction of the nasal passage on both sides.  

Regarding the Veteran's asthma, the examiner should state whether the disability requirements intermittent or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  

The examiner should also indicate whether the Veteran's asthma requires intermittent or daily use of systemic corticosteroids or immuno-suppressive medications, or results in more than one asthma attack per week with episodes of respiratory failure.  

As to the Veteran's sleep apnea, the examiner should indicate whether such is manifested by persistent day-time hypersomnolence, requires the use of a breathing assistance device (e.g., CPAP machine), or chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  

A complete rationale for all opinions expressed must be provided.  

12. Provide the Veteran an examination to determine the nature and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of the symptomatology.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on social relationships.  The examiner should provide a detailed rationale for any opinion expressed.  

13. Then adjudicate the Veteran's claims seeking service connection claims for right ear hearing loss and a stomach disorder, to include GERD (to include as secondary to medication for service-connected disabilities), and regarding his increased rating claims for a left shoulder disability, obstructive sleep apnea and asthma, left ear hearing loss, a cervical spine disability, and generalized anxiety disorder and thereafter readjudicate the appeal (to include whether separate ratings are warranted for neurological manifestations of the thoracolumbar or cervical spine, whether separate ratings are warranted for the Veteran's obstructive sleep apnea and asthma, whether an increased extraschedular rating is warranted for tinnitus, and whether entitlement to a TDIU rating is warranted).  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


